Citation Nr: 0920441	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-30 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for left hip bursitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right hip 
bursitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for patellofemoral 
syndrome right knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for patellofemoral 
syndrome left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to June 
1999. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

On the Veteran's substantive appeal, she requested a hearing 
at the local VA office before a member of the Board by 
videoconference technology.  Such hearing was scheduled, but 
the Veteran, through her representative, submitted a 
statement dated in October 2007 indicating that she would not 
attend.  Thus, the request for a hearing is considered 
withdrawn.

The Board additionally observes that the Veteran withdrew her 
claim for service connection for hypertension in the October 
2007 statement submitted through her representative.  
Therefore, this issue is no longer for consideration.  
38 C.F.R. § 20.204 (2008).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's right and left hip bursitis results in complaints 
of pain and mild limitation of motion, but without flexion 
limited to 30 degrees or less or abduction with motion lost 
beyond 10 degrees.

2.  The preponderance of the evidence indicates that the 
Veteran's bilateral patellofemoral syndrome of the knees 
manifest in complaints of pain and mild limitation of motion 
but without flexion limited to 45 degrees or extension 
limited to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bursitis of the right hip have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.71a, Diagnostic 
Code 5252 (2008).

2.  The criteria for a rating in excess of 10 percent for 
bursitis of the left hip have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.71a, Diagnostic 
Code 5252 (2008).

3.  The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 4.71a, Diagnostic Code 5260, 5261 (2008).

4.  The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.71a, 
Diagnostic Code 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in an April 2004 letter, issued prior to the 
decision on appeal, and a September 2005 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The April 2004 letter advised the 
Veteran to submit or ask VA to obtain medical evidence 
detailing clinical findings, to submit lay statements from 
witnesses describing her symptoms, and/or to submit her own 
statement completely describing her symptoms, their frequency 
and severity, and any additional disablement her condition 
causes.  A March 2006 letter also informed the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability, and the effect that the symptoms has 
on her employment and daily life.  The notice also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or 
ask the Secretary to obtain) relevant to establishing 
entitlement to increased compensation.  The letter further 
notified the Veteran of the evidence needed to establish an 
effective date.  The claim was last readjudicated in July 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, VA 
examination reports, and the Veteran's contentions.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.   The Veteran was provided with the 
relevant rating criteria in the December 2004 statement of 
the case, and the claim was readjudicated thereafter in July 
2007.  The Veteran described the impact of her disability on 
her daily life and employment in her substantive appeal and 
during her VA examination.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881; see also Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Therefore, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 
C.F.R. § 4.45 (2008).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on her 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Hip Bursitis

The Veteran currently receives separate 10 disability ratings 
under Diagnostic Code 5252-5019 for bursitis in her right and 
left hip.  

Under Diagnostic Code 5019, bursitis will be rated based on 
limitation of motion 
of affect parts as degenerative arthritis.  Degenerative 
arthritis is evaluated under Diagnostic Code 5003 which 
provides that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, an evaluation of 
10 percent is applied for each major joint or group of minor 
joints affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under Diagnostic Code 5251, a 10 percent rating is warranted 
for thigh extension limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (2008).

Under Diagnostic Code 5252, a 10 percent rating is prescribed 
for flexion limited to 45 degrees.  A 20 percent rating is 
prescribed for flexion limited to 30 degrees.  A 30 percent 
rating is prescribed for flexion limited to 20 degrees.  A 40 
percent rating is prescribed for flexion limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2008).

Under Diagnostic Code 5253, for impairment of the thigh, a 10 
percent rating is warranted for limitation of rotation 
(cannot toe-out more than 15 degrees) of the affected leg, or 
limitation of adduction (cannot cross legs).  A 20 percent 
rating is warranted for limitation of abduction with motion 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5253 (2008).

Turning to the evidence of record, the Veteran was afforded a 
VA examination during October 2004.  The Veteran complained 
of pain in her hips from 5 to 9 out of 10 on a daily basis as 
well as heat and swelling.  The Veteran also indicated that 
she taught elementary school and that it was difficult for 
her to stand or sit longer than 20 to 30 minutes.  She also 
reported having difficulty with kneeling and stairs.  Range 
of motion in the right hip was from 0 degrees extension to 
105 degrees flexion; abduction to 45 degrees; adduction to 20 
degrees; external rotation to 45 degrees and internal 
rotation to 40 degrees with pain at the extreme ends of these 
movements.  Following repetitive use, the right hip range of 
motion was extension to 0 degrees, flexion to 95 degrees, 
abduction to 45 degrees, abduction to 35 degrees, adduction 
to 10 degrees, external and internal rotation to 25 degrees 
with pain at the extremes of the movements.  Range of motion 
of the left hip was extension to 0 degrees, flexion to 90 
degrees, abduction to 45 degrees, adduction to 15 degrees, 
external and internal rotation to 30 degrees with pain at the 
extremes of the movement.  Following repetitive use, left hip 
extension was to 0 degrees, flexion to 85 degrees, abduction 
to 45 degrees, adduction to 10 degrees, external and internal 
rotation to 30 degrees with pain at the extremes of the 
movements.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement or guarding.  There was tenderness of 
both hips over the trochanteric bursa.  The Veteran was 
reported as having a normal gait and no functional limitation 
standing or walking.  The examiner indicated that there was 
no ankylosis and no constitutional signs of inflammatory 
arthritis.

The Veteran was afforded an additional VA examination during 
February 2006.  The Veteran reported that she had constant 
aching in her left lateral hip area from mild to severe; 
right hip pain intermittently every 4-6 days lasting for one 
day of moderate intensity; and flare-ups bilaterally during 
cold or rainy weather with pain increasing to severe.  During 
the flare-ups, there was no additional limitation of loss of 
motion but movement was more painful.  Associated symptoms 
were reported as stiffness, swelling and warmth or redness, 
more in the left than the right.  The Veteran indicated that 
as an elementary school teacher, she had not lost work due to 
her disabilities but that she had to sit down a lot rather 
than walking around the classroom.  The Veteran indicated 
that there was no effect on her activities of daily living 
but that she could not run, could only walk one block, and 
could shop for 45 minutes.  The Veteran's gate was indicated 
as normal; however, she indicated that she had been given a 
prescription for a cane but had not gotten it yet.  The 
Veteran's range of motion was reported as 0 to 100 degrees 
flexion and 0 to 30 degrees extension bilaterally in her 
hips, with no loss of motion on repetitive use, but with pain 
beginning and ending at the extreme range of motions.  
Bilaterally, abduction was indicated at 40 degrees with pain 
at 40 degrees; internal rotation at 0 to 25 degrees with pain 
at 25 and external rotation 0 to 15 degrees with pain at 15 
degrees.  With repetition, there was no loss of motion 
secondary to pain, weakness or lack of endurance.  
Additionally, the examiner indicated that there was mild 
tenderness at the greater trochanter area.  The examiner 
additionally indicated that there were significant occupation 
effects due to the Veteran's decreased mobility and pain.  

The Veteran's VA records indicate that she was afforded a 
neurology consult during March 2004 due to having stroke like 
symptoms.  The examiner indicated the Veteran had full power 
and normal tone in all four limbs with no pronator drift.  
She was able to toe-walk and heel-walk, had no abnormal 
involuntary movements and had normal muscle bulk.  The 
Veteran also had intact proprioception, touch, and pain 
sensation in all four limbs.  An additional VA treatment note 
dated in October 2005 indicates that the Veteran complained 
of pain and swelling in her hips; however, she declined 
physical therapy or pain medications because over-the-counter 
Tylenol relieved her pain.  The examiner indicated that there 
was no report of giving way or locking and she could walk and 
squat without restriction.  Previous x-rays of the Veteran's 
hips were normal.  A December 2005 treatment note indicates 
that the Veteran complained of constant pain and swelling in 
her hips, although x-rays were normal.  The examiner 
indicated that the Veteran was unable to fully squat.  A 
March 2006 VA treatment note indicates that the Veteran's 
full body bone scan was normal.   

The Board notes that on the February 2006 VA examination, the 
Veteran had external rotation limited by pain to 15 degrees, 
which supports a 10 percent evaluation under Diagnostic Code 
5253.  However, the Veteran is currently in receipt of a 10 
percent rating based on limited motion, and the evidence 
shows that the range of flexion and abduction of the 
Veteran's hips bilaterally, including any limitation of 
motion due to pain, is at the noncompensable level during the 
entirety of the claims period.  More specifically, in order 
to receive a higher rating the Veteran's hip flexion would 
have to be limited to 30 degrees or less or have abduction 
with motion lost beyond 10 degrees.  The objective evidence 
of record indicates that the Veteran has flexion to 100 
degrees, extension to 30 degrees,
and abduction to 40 degrees, at worst during the claims 
period.  Thus, the preponderance of the evidence indicates 
that the Veteran's symptomatology is not consistent with an 
evaluation higher than 10 percent for either hip.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.  
In this regard, the Veteran does not suffer from ankylosis of 
the hip, flail joint, or femur impairment with malunion or 
nonunion of the hip to warrant consideration of Diagnostic 
Codes 5250, 5254, or 5255.  


Bilateral Patellofemoral Syndrome

The Board notes that the Veteran's patellofemoral syndrome is 
evaluated by analogy to Diagnostic Code 5014 for 
osteomalacia, which is evaluated based on limitation of 
motion under relevant diagnostic codes or as degenerative 
arthritis under Diagnostic Code 5003 (provided above). 

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: 30 percent for 
flexion limited to 15 degrees, 20 percent for flexion limited 
to 30 degrees, and 10 percent for flexion limited to 45 
degrees. Flexion limited to 60 degrees warrants a 0 percent 
evaluation.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: 50 percent for 
extension limited to 45 degrees, 40 percent for extension 
limited to 30 degrees, 30 percent for extension limited to 20 
degrees, 20 percent for extension limited to 15 degrees, and 
10 percent for extension limited to 10 degrees.  Extension 
limited to 5 degrees warrants a 0 percent evaluation.  Id.

Turning to the evidence of record, the Veteran was afforded a 
VA examination during October 2004.  The Veteran complained 
of pain in her knees from 5 to 9 out of 10 on a daily basis 
as well as heat and swelling.  The Veteran also indicated 
that she taught elementary school and that it was difficult 
for her to stand or sit longer than 20 to 30 minutes as well 
as having difficulty with kneeling and stairs.  Range of 
motion of the left knee was extension from 0 degrees to 115 
degrees.  Following repetitive use, left knee extension was 0 
degrees to 95 degrees with pain at the extremes of the 
movements.   Range of motion in the right knee was from 0 
degrees to 135 degrees with pain at the extreme ends of these 
movements.  Following repetitive use, right knee extension 
was from 0 degrees to 115 degrees with pain at the extremes 
of the movements.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement or guarding.  There was tenderness of 
both knees over the patella bilaterally.  The Veteran was 
reported as having a normal gait and no functional limitation 
standing or walking.  The examiner indicated that there was 
no ankylosis and no constitutional signs of inflammatory 
arthritis.  The Veteran was diagnosed with bilateral 
patellofemoral pain syndrome.

The Veteran was afforded an additional VA examination during 
February 2006.  The Veteran reported that she had aching in 
her right and left knees about twice weekly, lasting for a 
day of moderate intensity.  During the flare-ups, her knees 
got stiffer and she could not bend them as far.  Associated 
symptoms were reported as stiffness, swelling and warmth 
bilaterally with no giving way, instability or locking.  The 
Veteran indicated that as an elementary school teacher, she 
had not lost work due to her disabilities but that she had to 
be on her feet a lot.  The Veteran indicated that she had to 
avoid prolonged standing and walking; she could stand for up 
to 20 minutes and walk up to one block.  The Veteran's gate 
was indicated as normal; however, she stated that she had 
been given a prescription for a cane but had not gotten it 
yet.  The Veteran's range of motion in her right knee was 
reported as from 0 to 122 degrees with no loss of motion on 
repetitive use with pain beginning and ending at the extreme 
range of motions.  The Veteran's range of motion in her left 
knee was reported as from 0 to 120 degrees with no loss of 
motion on repetitive use with pain beginning and ending at 
the extreme range of motions.  There was no indication of 
inflammatory arthritis and no joint ankylosis.  For both the 
right and left knees, there was mild tenderness at the medial 
and lateral joint lines; but with no bumps, no crepitation, 
no masses, no clicks or snaps, no grinding and no patellar or 
meniscus abnormalities.  X-rays indicated normal knees.  The 
examiner indicated that the Veteran's disabilities had 
significant effects on her occupation due to decreased 
mobility and pain.

The Veteran's VA treatment records indicate that she was 
afforded a neurology consult during March 2004 due to having 
stroke like symptoms.  The examiner indicated the Veteran had 
full power and normal tone in all four limbs with no pronator 
drift.  She was able to toe-walk and heel-walk, had no 
abnormal involuntary movements, and had normal muscle bulk.  
The Veteran also had intact proprioception, touch, and pain 
sensation in all four limbs.  An additional VA treatment note 
dated in October 2005 indicates that the Veteran complained 
of 
pain and swelling in her knees; however, she declined 
physical therapy or pain medications because over-the-counter 
Tylenol relieved her pain.  The examiner indicated that there 
was no report of giving way or locking and she could walk and 
squat without restriction.  Previous x-rays of the Veteran's 
knees were normal.  A December 2005 treatment note indicates 
that the Veteran complained of constant pain and swelling in 
her knees, although x-rays were normal.  The examiner 
indicated that the Veteran was unable to fully squat.  A 
March 2006 VA treatment note indicates that the Veteran's 
full body bone scan was normal.   

Considering Diagnostic Codes for reduced range of motion, the 
evidence shows that the range of motion of the Veteran's 
knees bilaterally, including any limitation of motion due to 
pain, is currently at the noncompensable level during the 
entirety of the claims period.  SeeDeLuca v. Brown, 8 Vet. 
App. 202 (1995).  More specifically, in order to receive a 
higher rating for range of motion, the Veteran would have to 
have flexion limited to 30 degrees or extension limited to 15 
degrees.  The objective evidence of records indicates that 
the Veteran does not have such limitation of motion at any 
point during the claims period.  Thus, the preponderance of 
the evidence indicates that the Veteran's symptomatology is 
not consistent with a higher than the 10 percent rating for 
each knee.

The Board also notes that the Veteran does not complain of 
instability or subluxation, nor was such objectively 
demonstrated, and there is no indication of arthritis.  
Moreover, there is no evidence of ankylosis, dislocated 
semilunar cartilage, or nonunion or malunion of the tibia or 
fibula.  Thus, Diagnostic Codes 5256, 5257, 5258 and 5262 are 
not for application.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's hips and knees.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
her disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an increased rating for left hip bursitis, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for right hip bursitis, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for patellofemoral 
syndrome right knee, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for patellofemoral 
syndrome left knee, currently evaluated as 10 percent 
disabling, is denied.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


